-5. OS UR
UNITED STATES DISTRICT COURT SISTAIGT OF MAINE.
N

PORTLAND
DISTRICT OF MAINE RECEIVED & FILED

Federal National Mortgage Association CIVIL ACTION NOppig19pgw-0904 4) PL3 2

 

Plaintiff
vs. RE: DEPUTY CLERK
329 Snows Corner Road, Orrington, ME
04474

Jeffrey H. Jackson and Charlene D. Jackson | Mortgage:
March 1, 2011
Book 12423, Page 275

Defendants
Katahdin Trust Company

 

Party-In-Interest
JUDGMENT OF FORECLOSURE AND SALE

This matter came before the Court for a testimonial hearing on Plaintiff's Motion for
Default Judgment on July 2, 2019. Plaintiff, Federal National Mortgage Association, was present
and represented by John A. Doonan, Esq. Defendants Jeffrey H. Jackson and Charlene D. Jackson
did not appear.

All persons interested having been duly notified in accordance with the law, and after
hearing, the Plaintiffs Motion for Default Judgment is GRANTED. Count II — Breach of Note,
Count III — Breach of Contract, Money Had and Received, Count IV — Quantum Meruit, and
Count V — Unjust Enrichment, are hereby DISMISSED without prejudice at the request of the
Plaintiff. JUDGMENT on Count I — Foreclosure, is hereby ENTERED as follows:

1. If the Defendants or their heirs or assigns pay Federal National Mortgage Association
(“FNMA”) the amount adjudged due and owing ($173,893.58) within 90 days of the date
of the Judgment, as that time period is calculated in accordance with 14 M.R.S.A. § 6322,
FNMA shall forthwith discharge the Mortgage and file a dismissal of this action on the

ECF Docket. The following is a breakdown of the amount due and owing:
Description Amount

Unpaid Principal Balance $140,872.38
Interest $18,426.17
Escrow Advances $11,579.36
Corporate Advances $3,015.67
Grand Total $173,893.58

If the Defendants or their heirs or assigns do not pay FNMA the amount adjudged due and
owing ($173,893.58) within 90 days of the Judgment, as that time period 1s calculated in
accordance with 14 M.R.S.A. § 6322, their remaining rights to possession of the Orrington
Property shall terminate, FNMA shall conduct a public sale of the Orrington Property in
accordance with 14 M.R.S.A. § 6323, disbursing the proceeds first to itself in the amount of
$173,893.58 after deducting the expenses of the sale, with any surplus to be disbursed
pursuant to Paragraph 5 of this Judgment, and in accordance with 14 M.R.S.A. § 6324.
Federal National Mortgage Association may not seek a deficiency judgment against the

Defendants pursuant to the Plaintiff’s waiver of deficiency at trial.

Pursuant to 14 M.R.S.A. § 2401(3)(F), the Clerk shall sign a certification after the appeal
period has expired, certifying that the applicable period has expired without action or that
the final judgment has been entered following appeal.

The amount due and owing is $173,893.58 as of June 7, 2019.
The priority of interests is as follows:

a.) Federal National Mortgage Association has first priority, in the amount of

$173,893.58, pursuant to the subject Note and Mortgage.

b.} Katahdin Trust Company has the second priority behind the Plaintiff pursuant to a
Mortgage dated August 6, 2015, in the amount of $51,200.00, and recorded in the
Penobscot County Registry of Deeds in Book 13928, page 153.

c.) Jeffrey H. Jackson and Charlene D. Jackson have the third priority behind the
Plaintiff.

The prejudgment interest rate is 4.87500%, see 14 M.R.S.A. § 1602-B, and the post-judgment
interest rate is 8.59%o, see 14 MLR.S.A. § 1602-C.
7. The following information is included in this Judgment pursuant to 14 M.R.S.A. § 2401(3):

PARTIES COUNSEL
PLAINTIFF Federal National Mortgage John A. Doonan, Esq.
Association Reneau J. Longoria, Esq.
Doonan, Graves & Longoria, LLC
100 Cummings Center
Suite 225D
Beverly, MA 01915
DEFENDANT
Charlene D. Jackson Pro Se
329 Snows Corner Road
Orrington, ME 04474
Jeffrey H. Jackson Pro Se
329 Snows Corner Road
Orrington, ME 04474
PARTIES-IN-INTEREST
Katahdin Trust Company Pro Se

d)

11 Main Street
Patten, ME 04765

The docket number of this case 1s No. 1:19-cv-00044-JDL.

All parties to these proceedings received notice of the proceedings in accordance

with the applicable provisions of the Federal Rules of Civil Procedure.

A description of the real estate involved, 329 Snows Corner Road, Orrington, ME

04474, is set forth in Exhibit A to the Judgment herein.

The street address of the real estate involved is 329 Snows Corner Road, Orrington,
ME 04474. The Mortgage was executed by the Defendants on March 1, 2011. The

book and page number of the Mortgage in the Penobscot County Registry of Deeds
is Book 12423, Page 275.
e) This judgment shall not create any personal liability on the part of the
Defendants but shall act solely as an in rem judgment against the property,

329 Snows Corner Road, Orrington, ME 04474.

SO ORDERED.

No SJ |
DATED THIS© DAYOFYV! 4 __,

 

 
